Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some of the allowable subject matter directed towards the vacuum features into the independent claim.  Furthermore, adding a limitation directed towards utilizing a data port for communication is disclosed in BELLIS et al. (US Pub. No.: 2013-0188012), and would not further allowance if proposed in a potential amendment.  

Claim Objections
Claim 9 is objected to for the following: Claim 9 recites “a location of the adaptable sorter is fixed’ whereby it is unclear if the adapter is non-removable once installed, or if the adapter is at a fixed location during any given operation (See rejection for construed limitation).  Appropriate clarification is required. 

Claim 12 is objected to for the following: Claim 12 depends from Claim 1 and recites “the adaptable inspection unit” whereby ‘an adaptable inspection unit’ is not defined (See rejection for construed limitation).  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEACH et al. (Pub. No:  US 2005-0226489) in view of WANG et al. (Pub. No:  US 2009-0045330).

As per Claim 1 BEACH discloses An adaptable sorter unit, comprising (Figs. 1-5, 13 [0087]): 
an attachment mechanism (Figs. 1-7, 11-13 communication interface [0080]); 
a pressurized air inlet (Figs. 1-7, 11-13 compressed sorter unit air jet blow off system [0084-0086]); 
and a valve, wherein the pressurized air inlet is connected to the valve (Figs. 1-7, 11-13 computer controlled valve controls the compressed air jet -  air flow in/out is controlled [0084-0086]), and wherein the valve controls a flow of pressurized air through the device (Figs. 1-7, 11-13 computer controlled valve controls the compressed air jet -  air flow in/out is controlled for the overall device sorter that blows the air [0020] [0084-0086]). 
BEACH does not disclose but WANG discloses a device that is capable generating a vacuum (Examiner note: should limitation read ‘capable of’? - Figs. 1-9 [0061] [0069-0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a device that is capable generating a vacuum as taught by WANG into the system of BEACH because of the benefit taught by WANG to include a sample sorter with improvements in inspection and sorting analysis for greater quality outcome whereby said system is directed towards sample processing, inspection and/or sorting and would benefit from greater quality results due to improvements in processing analysis

As per Claim 2 BEACH discloses The adaptable sorter unit of claim 1, wherein the valve is electronically controlled (Figs. 1-7, 11-13 computer controlled valve controls the compressed air jet -  air flow in/out is controlled for the overall device sorter that blows the air [0020] [0084-0086]). 

As per Claim 4 BEACH discloses The adaptable sorter unit of claim 1, wherein the valve is controlled by a processor circuit configured to receive data and transmit an electrical control signal (Figs. 1-7, 11-13 computer controlled valve controls the compressed air jet -  air flow in/out is controlled for the overall device sorter that blows the air [0020] [0084-0086]). 

As per Claim 9 BEACH discloses The adaptable sorter unit of claim 1, wherein a location of the adaptable sorter is fixed (see Figs. 1-5 - the adapter is at a fixed location during any given operation – See said analysis for Claim 1 for BEACH operation).
 
As per Claim 13 BEACH discloses The adaptable sorter unit of claim 1, wherein an electrical control signal is used to open the valve (Figs. 1-7, 11-13 computer controlled valve controls the compressed air jet -  air flow in/out is controlled for the overall device sorter that blows the air [0020] [0084-0086]), 
and wherein the frequency of the electrical control signal is used to control the amount of time the valve is opened during a duration Figs. 1-7, 11-13 computer controlled valve controls – uniform speed frequency controls the open time during a given duration [0084-0086]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEACH et al. (Pub. No:  US 2005-0226489) in view of WANG et al. (Pub. No:  US 2009-0045330), as applied in Claims 1-2, 4, 9, 13, and further in view of KANG et al. (Pub. No:  US 2019-0046985).

As per Claim 3 BEACH discloses The adaptable sorter unit of claim 1, wherein 
BEACH and WANG do not disclose but KANG disclose the valve is pneumatically controlled (Fig. 22 [0004] [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the valve is pneumatically controlled as taught by KANG into the system of BEACH and WANG because of the benefit taught by KANG to include an additional mechanism for controlling a valve / regulator which would expand upon control of system component options whereby said systems contain similar system .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEACH et al. (Pub. No:  US 2005-0226489) in view of WANG et al. (Pub. No:  US 2009-0045330), as applied in Claims 1-2, 4, 9, 13, and further in view of YEO et al. (Pub. No:  US 2017-0054950).

As per Claim 5 BEACH discloses The adaptable sorter unit of claim 4, wherein the data received by the processor circuit (See said analysis for Claim 4).
BEACH and WANG do not disclose but YEO disclose the data received is a sorting instruction (Figs. 1-9 processor 130 to communications device 150 [0022] will transmit and receive data on how capturing is to begin via a sorting device as a sorting related instruction – “processor 130 may be configured to perform processing of the captured images or may utilize the communication device 150 to transmit the images to another device to perform processing of the captured images. Processing of the captured images may include extrapolating flight characteristics of the moving object” [0035] [0040-0041] [0051-0061] [0070]). 
the data received is a sorting instruction as taught by YEO into the system of BEACH and WANG because of the benefit taught by YEO to include sample measurement, sorting and analysis for moving objects as well as advancements in system components whereby said systems are directed towards sample inspection / sorting and respective analysis and would benefit from the additional capabilities and advancements related to the features of YEO.

As per Claim 6 BEACH discloses The adaptable sorter unit of claim 4, wherein the data received by the processor circuit (See said analysis for Claim 4). 
BEACH and WANG do not disclose but YEO discloses the data received is a sample characteristic data (Figs. 1-9 processor 130 to communications device 150 [0022] will transmit and receive data – wireless or wired [0040-0041] - “At block 940, flight characteristics of the moving object may be extrapolated. Extrapolated flight characteristics may include speed, velocity, rotation, axis of rotation, speed of rotation, vertical angle of elevation, azimuth angle, trajectory, release angle” [0070]) (The motivation that applied in Claim 5 applies equally to Claim 6)

Claims 7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEACH et al. (Pub. No:  US 2005-0226489) in view of WANG et al. (Pub. No:  US 2009-0045330), as applied in Claims 1-2, 4, 9, 13, and further in view of TSCHANTZ (US Pub. No.: 2016-0107166).


As per Claim 7 BEACH discloses The adaptable sorter unit of claim 1, wherein 
BEACH and WANG do not disclose but TSCHANTZ discloses a location of the adaptable sorter is adjustable in one or more dimensions (Figs. 1, 4-6 individual sorter components as mobile sorting system – locations are adjustable in the horizontal and vertical directions [Abstract] [0028] [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a location of the adaptable sorter is adjustable in one or more dimensions as taught by TSCHANTZ into the system of BEACH and WANG because of the benefit taught by TSCHANTZ to include a mobile device that is adjustable in several different orientations whereby said systems are silent as to device mobility and would benefit from this enhanced feature.

As per Claim 15 BEACH discloses The adaptable sorter unit of claim 1, wherein 
BEACH and WANG do not disclose but TSCHANTZ discloses the adaptable sorter unit is configured to be located above a conveyor (Figs. 1, 4-6 individual sorter components as mobile sorting system – locations may be above a conveyor [Abstract] [0028-0029] [0036-0037]) (The motivation that applied in Claim 7 applies equally to Claim 15).

As per Claim 16 BEACH discloses The adaptable sorter unit of claim 1, wherein 
BEACH and WANG do not disclose but TSCHANTZ discloses the adaptable sorter unit is configured to be located proximate to the end of a conveyor (Figs. 1, 4-6 individual sorter components as mobile sorting system – locations may be at the end of a conveyor [Abstract] [0028-0029] [0036-0037]) (The motivation that applied in Claim 7 applies equally to Claim 16). 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEACH et al. (Pub. No:  US 2005-0226489) in view of WANG et al. (Pub. No:  US 2009-0045330), as applied in Claims 1-2, 4, 9, 13, and further in view of BELLIS et al. (US Pub. No.: 2013-0188012).

As per Claim 12 BEACH discloses The adaptable sorter unit of claim 1, wherein the adaptable inspection unit is attached using the attachment mechanism (Figs. 1-13 communication interface attachment – inspect during sorting for debris [0080] blow off debris [0084-0086]), 
BEACH and WANG do not disclose but BELLIS discloses and wherein the attachment mechanism includes (for an inspection device apparatus 100, 200 of item under test 190 in Fig. 1A – Figs. 8A-B disclose the attachment mechanism is the entire assembly  is mounted to apparatus 200 by suitable mechanical means 250 [0111]) a mounting bracket (Figs. 1-8 mounting mechanism 250 [0111]), a mounting bracket receptacle, a weldable material, a clamp, an adhesive, a magnet, a latch, a lock, a locating pin, a rail, a slide, locking pin, a bolt, or a screw (all options are either or). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and wherein the attachment mechanism includes a mounting bracket, a mounting bracket receptacle, a weldable material, a clamp, an adhesive, a magnet, a latch, a lock, a locating pin, a rail, a slide, locking pin, a bolt, or a screw as taught by BELLIS into the system of BEACH and WANG because of the benefit taught by BELLIS to include a portable and attachable compact device specifically disclosing a power/data port whereby said systems may be or converted to portable sorting devices and would benefit from additional features of attachable .

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEACH et al. (Pub. No:  US 2005-0226489) in view of WANG et al. (Pub. No:  US 2009-0045330), as applied in Claims 1-2, 4, 9, 13, and further in view of SVED (Pub. No:  US 20070295911).

As per Claim 19 BEACH discloses The adaptable sorter unit of claim 4, wherein the data received by the processor circuit (See said analysis for Claim 4)
BEACH and WANG do not disclose but SVED discloses data is a percentage of samples to be removed (Figs. 1-3, 7 diverted device - ratio diverted removed of object sample [0066-0067] [0114]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include data is a percentage of samples to be removed as taught by SVED into the system of BEACH and WANG because of the benefit taught by SVED to include a specific type of processing line for added functionality as well as disclose information of the amount of failed or diverted/removed objects under inspection so that a user may .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEACH et al. (Pub. No:  US 2005-0226489) in view of WANG et al. (Pub. No:  US 2009-0045330), as applied in Claims 1-2, 4, 9, 13, and further in view of PERLMAN et al. (US Pub. No.: 2007-0006940).


As per Claim 20 BEACH discloses The adaptable sorter unit of claim 1, wherein 
BEACH and WANG do not disclose but PERLMAN discloses the device is a venturi vacuum ([0004-0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device is a venturi vacuum as taught by PERLMAN into the system of BEACH and WANG because of the benefit taught by PERLMAN to include a specific type of an additional component category type which would expand upon use of system component options whereby said systems contain similar system components that would benefit the overall systems if an additional type of component is implemented.

Allowable Subject Matter
Claims 8, 10-11, 14, 17-18 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 10-11, 14, 17-18 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The adaptable sorter unit of claim 7, wherein the location of the adaptable sorter is determined, at least in part, by data captured by an optical inspector, and wherein the location of the adaptable sorter is controlled by a processor circuit configured to receive data and transmit a location information" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The adaptable sorter unit of claim 1, wherein the valve is configured to open when a sample is within a vacuum range of the adaptable sorter unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The adaptable sorter unit of claim 1, further comprising a baseline vacuum control valve that when open causes a baseline vacuum force to be applied by the adaptable sorter unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The adaptable sorter unit of claim 13, wherein an increase in the frequency of the electrical control signal causes an increase in the amount of time the valve is open during the duration" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The adaptable sorter unit of claim 1, wherein the adaptable sorter unit is configured to be located above a chute" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The adaptable sorter unit of claim 1, wherein the adaptable sorter unit is configured to be located proximate to the end of a chute" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

For Claims 8, 10-11, 14, 17-18, the closest prior art of record BEACH et al. (Pub. No:  US 2005-0226489), alone or in a reasonable combination with additional prior art, does not teach aspects of the sorting device as it relates to vacuum features, incorporation of chutes, or aspects of sorting device location.  BEACH only teaches a sorter unit with an attachment mechanism, a pressurized air inlet, connected to a valve that controls a flow of pressurized air through the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481